Citation Nr: 1639407	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-36 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent prior to May 5, 2014, and in excess of 70 percent thereafter for service connected posttraumatic stress disorder (PTSD) with mood disorder.

 2.  Entitlement to service connection for gastroesophageal reflux disorder (GERD).

3.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2014, the matters listed above (in addition to claims of entitlement to service connection for bilateral hearing loss and tinnitus) were before the Board.  The Board remanded the claims for further development and readjudication.  The Board finds substantial compliance with its remand instructions as to the claim of entitlement to an increased rating for PTSD and service connection for GERD, so the Board may proceed to the merits of those claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).

With respect to the claims of entitlement to service connection for bilateral hearing loss and tinnitus, the RO granted service connection for those conditions in an August 2014 rating decision.  Consequently, those service connection claims are no longer part of this appeal.

In that August 2014 rating decision, the RO increased the evaluation for the Veteran's PTSD to 70 percent disabling effective May 5, 2014, hence the characterization of the claim above.

The issues on appeal have been expanded to include entitlement to TDIU.  Entitlement to TDIU is "part and parcel" of the determination of the appropriate rating for a disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009).  The evidence of record has raised the issue and, moreover, the Veteran filed an explicit claim of entitlement to TDIU in July 2016.  The Board will take jurisdiction of the issue under Rice, particularly given the Veteran's arguments before the Board with respect to his increased rating claim (e.g. alleging total occupational impairment).

The issue of entitlement to service connection for an intestinal disability (e.g. Crohn's disease), including as due to exposure to herbicide agents, has been raised by the record in an August 2010 statement (VA Form 9), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to May 5, 2014, the Veteran's service-connected PTSD with mood disorder was manifested by no more than occupational and social impairment with reduced reliability and productivity due to such symptoms as:  impairment of short-term memory; anger; anxiety; depressed mood; and difficulty in establishing effective work and social relationships.

2.  On and after May 5, 2014, the Veteran's service-connected PTSD with mood disorder was manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  anxiety, suspiciousness, panic attacks more than once a week, impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work or a work like setting); difficulty establishing and maintaining effective work and social relationships.

3.  The greater weight of the evidence establishes that the Veteran's GERD was not incurred in or caused by his active service, to include exposure to herbicide agents.  The Veteran's diagnosed GERD is most likely due to post-service factors including the aging process and significant weight gain.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 50 percent prior to May 5, 2014, for service-connected PTSD with mood disorder have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a disability rating in excess of 70 percent on or after May 5, 2014, for service-connected PTSD with mood disorder have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for service connection for GERD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, notice was provided to the Veteran in July 2009 prior to the initial adjudication of his claims in January 2010.  He has since received additional notice regarding the elements of his claims, including how effective dates are assigned and disability ratings determined, most recently, in a July 2016 notice letter.  The contents of the notice provided to the Veteran fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Board concludes that VA satisfied its duties to notify the Veteran.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records and VA treatment records.  The evidence of record indicated the Veteran was receiving benefits from the Social Security Administration (SSA), so the Board remanded to obtain any available SSA records.  The RO sent requests for records and received an April 2014 response that SSA had no responsive records.  The Veteran has not identified any additional relevant records, so the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

VA also satisfied its duty to obtain medical examinations.  VA provided relevant examinations in September 2009, October 2009, May 2012, and May 2014.  The examinations are adequate as the VA examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The Veteran and his representatives have not identified any deficiency in the examinations, nor have they otherwise suggested the examinations were inadequate.

Subsequent to the September 2009 VA examination addressing the Veteran's GERD, the Veteran argued that his GERD was due to exposure to herbicide agents.  See April 2012 Statement of Accredited Representative (claiming GERD was caused by exposure to Agent Orange).  The Board finds that this assertion, unsupported by any medical evidence, is not sufficient to warrant an additional VA examination or opinion to address that issue.  Although the Veteran currently has GERD and was exposed to herbicide agents in Vietnam, see, e.g., September 2009 VA Examination (diagnosing GERD); December 2012 Rating Decision (conceding exposure to herbicide agents based on documented Vietnam service), there is no indication in the record that the Veteran's diagnosed GERD "may be associated" with exposure to herbicide agents.  Briefly, the condition had first onset many decades after service, GERD is not presumptively associated with herbicides, the VA examiner identified aging and significant weight gain as the most likely causes of the Veteran's GERD, and there is no competent medical evidence indicating that herbicide exposure is capable of causing the Veteran's GERD. The criteria for obtaining a second VA examination with respect to GERD to directly address herbicide exposure have not been met.  38 U.S.C. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet.App. 79, 81-86 (2006).  

VA has no obligation to obtain further medical examinations or opinions in connection with the claims on appeal.  See 38 U.S.C.A. § 5103(A)(d); see also Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

II.  General Legal Standards

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

III.  Increased Rating:  PTSD

VA has assigned an initial evaluation of 50 percent disabling under Diagnostic Code 9411 for the Veteran's service-connected psychiatric disability.  He was assigned a staged, 70 percent rating effective May 5, 2014.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2015).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  See 38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2015).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent disability evaluation is warranted where there is total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the rating schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as the "DSM-IV").  38 C.F.R. § 4.130 (2015).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between 0 and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) which will generally reflect the need for treatment or care.  While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score of 41 to 50 is indicated where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A score of 71-80 indicates that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational or school functioning (e.g., temporarily falling behind in schoolwork).

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

While the Veteran is competent to report (1) symptoms observable to a layperson (i.e. panic or anger); (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, the Board need not find a lay Veteran competent to render opinions regarding the clinical significance of observable symptoms.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  This Veteran, who lacks medical training, is not competent to opine on the clinical significance of his mental health symptoms (to include whether the observable symptoms are attributable to his service-connected depressive disorder).  See, e.g., Jandreau, 492 F.3d at 1377.  Therefore, in evaluating the Veteran's claims, the Board will rely on the medical evidence of record.  The Board, however, has considered the Veteran's subjective reports of symptoms, particularly as they illuminate or underscore the medical opinions of record.

Medical Evidence

The most pertinent medical evidence consists of the VA examinations performed specifically to evaluate the severity of his PTSD.

The Veteran first underwent a VA examination with respect to his PTSD in October 2009.  The examiner provided an accurate overview of his medical, social, occupational, and military history.  The examiner noted a lack of any prior mental health treatment (other than noting an October 2009 diagnosis of depressive disorder).  The examiner also administered a number of psychological tests (e.g. Minnesota Multiphasic Personality Inventory).  The examiner noted the Veteran's report of 25 different truck driving jobs over 40 years with the changes in employment being due to alcohol and anger control problems.    He reported having been arrested "on at least 25 occasions" in connection with alcohol and anger.  He was mostly estranged from his children.  The Veteran was able to perform activities of daily living and he reported engaging in leisure activities such as hunting and fishing which he did with a buddy.  His thought processes were logical, coherent, and relevant.  He was articulate, well-dressed, well-groomed, and intelligent.  His reasoning was good, verbal comprehension was good, but he complained of poor short term memory.  The Veteran endorsed anxiety, panic, depression, sleep problems, chronic spells of anhedonia, a history of nightmares (twice weekly), and auditory hallucinations.  The examiner noted problem behaviors related to a long history of aggression and alcohol dependency.  

The examiner diagnosed "mild to moderate" PTSD.  He noted symptoms of persistent arousal, anger, irritability, and startle symptoms.  He also had diminished social interest and social detachment.  He also had a "significant level" of depression.  The examiner assigned a GAF of 60.

The Veteran underwent another VA examination to evaluate his PTSD in May 2012.  The examiner reviewed the claims file and diagnosed PTSD, alcohol dependence, alcohol induced mood disorder, and schizoid personality.  The examiner assigned a GAF of 75.  The examiner indicated that it is not possible to differentiate the symptoms attributable to each diagnosis including because there is comorbidity and the signs and symptoms overlap.  The examiner indicated that the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  The examiner went through the DSM-IV PTSD criteria and concluded (under criterion F) that the Veteran's PTSD symptoms did not cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner did, however, note symptoms of depressed mood, anxiety, and mild memory loss.  The examiner left blank (indicating the symptom was absent) all of the other symptoms listed on the DBQ (and included in the rating criteria) to include impaired judgment, disturbances in motivation or mood, persistent delusions or hallucinations, and difficulty in adapting to stressful circumstances (including work or a work like setting).

In a May 2014 VA examination, the examiner diagnosed PTSD, unspecified depressive disorder, and alcohol use disorder.  The examiner indicated it was not possible to differentiate what portion of each symptom is attributable to each diagnosis, because the depressive disorder and alcohol use disorder are secondary to and cannot be separated from the PTSD.  The examiner opined that the Veteran's level of occupational and social impairment with respect to all mental diagnoses was occupational and social impairment with reduced reliability and productivity.  Again, for the same reason the symptoms could not be differentiated, the occupational and social impairments could not be differentiated.  The examiner reviewed the Veteran's entire claims file and summarized the most pertinent medical, social, occupational, educational, and mental health history.  The examiner noted that the Veteran last worked in 2009 as a truck driver.  The examiner went through each of the diagnostic criteria and determined that the criteria for a diagnosis of PTSD were met, including because the symptoms cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner noted symptoms of anxiety, suspiciousness, panic attacks more than once a week, impairment of short- and long-term memory, flattened affect, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances (including work or a work like setting), and impaired impulse control (such as unprovoked irritability with periods of violence).

The examiner also included a full range of tests including the Montreal Cognitive Assessment, Burns Anxiety Inventory and Depression Checklist, PTSD Checklist (DSM-5), Trauma Syndrome Inventory, and Millon Clinical Multiaxial Inventory-III.  Generally, the results indicated moderate anxiety, moderate depression, moderate PTSD (in one test), moderate loss of emotional control, mild loss of behavioral control, and (in a different test) severe PTSD with secondary depression.

The report on the examination concludes with a positive direct service connection opinion in the section reserved for "medical opinion for secondary service connection."  The rationale for the positive nexus opinion is:  "It is as likely as not that the veteran is unable to return to the workplace (physical or sedentary) due to his panic, anger, violent temper and avoidance of others.  This is supported by his social/industrial history, mental status and objective personality measures."

The record also contains treatment records.

The Veteran was diagnosed with depressive disorder in December 2009 as documented in a VA psychiatry note.  The treating nurse assigned a GAF of 60 and noted a previous GAF of 60 in October 2009.  She indicated that his depression was "not bad" and that "most of anxiety comes from not having enough to do."  He denied suicidal and homicidal ideation and was not a danger to himself or others.  His mood was euthymic (and elsewhere described as "good despite difficulties and remains stable") with some laughter at himself.

A May 2011 VA Research Note indicates that the Veteran's PTSD symptom severity did not meet the criteria for the study, partly as the criteria D (persistent symptoms of increased arousal) were not present.  Treatment records from 2010 through 2012 consistently note medication for depression.  An April 2013 VA Primary Care Note indicates a GAF score of 70.  A September 2013 VA Primary Care Note indicates a negative screening test for PTSD and a GAF score of 75.

Analysis: Prior to May 5, 2014

The Veteran claims entitlement to an initial disability rating in excess of 50 percent for PTSD during the period prior to May 5, 2014.  However, the greater weight of the competent medical evidence is against finding that the Veteran met the criteria for an initial rating in excess of the currently-assigned 50 percent evaluation.

The Veteran's GAF scores during this period consistently ranged from 60 (in late 2009) to 75.  The October 2009 VA examiner diagnosed "mild to moderate" PTSD and symptoms identified by the examiner as persistent arousal, anger, irritability, and startle symptoms.  Although the Veteran endorsed auditory hallucinations (persistent delusions or hallucinations are in the 100 percent criteria), they were not described and the examiner did not indicate that they were clinically significant.  While unprovoked irritability with periods of violence is one of the symptoms listed in the 70 percent criteria, the examiner merely indicated irritability and anger, as well as a history of violence, but no recent, violence resulting from unprovoked irritability.  The examiner noted the Veteran's marriage (with stresses due to his wife's health issues and his PTSD) and the Veteran's participation in leisure activities with a buddy.  Overall, the October 2009 VA examination indicates, as the examiner described it, mild to moderate PTSD that meets the 30 percent criteria and more closely approximates (but does not precisely meet) the 50 percent criteria.

The May 2012 VA examination resulted in findings suggesting significantly less severity as exemplified by the GAF of 75.  The examiner indicated an absence of hallucinations (which is consistent with the Board's interpretation of the 2009 exam as not indicating clinically significant auditory hallucinations, as opposed to the Veteran's reports of hallucinations without further description).  The examiner specifically found that the Veteran's PTSD symptoms did not cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  In short, the report supports concluding that the Veteran experienced only mild or transient symptoms which would not meet even the 50 percent criteria, much less a rating in excess of 50 percent.

Each of the VA examiner's opinions are entitled to significant probative weight as they are well-articulated, based on accurate facts, and contain convincing reasoning for the conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The VA examinations and the treatment records support at most moderate symptoms and associated impairments.  As discussed above, a GAF of 60 is the highest GAF score in the moderate range and his other GAF scores over 60 and as high as 75 indicate, at most, mild symptoms.  Similarly, the descriptions of social and occupational impairments suggest, at most, reduced reliability and productivity, but not occupational and social impairment with deficiencies in most areas (70 percent criteria) and certainly not total occupational and social impairment (100 percent criteria).

Against the medical treatment records and VA examiner's opinions which the Board finds support, at most, an initial 50 percent rating, there are only the Veteran's own lay opinions.  As noted above, the Board finds the Veteran's lay opinions do not constitute competent medical evidence of the clinical significance of his symptoms.  The greater weight of the evidence is against the Veteran's claim of entitlement to an initial rating in excess of 50 percent disabling for his PTSD with mood disorder prior to May 5, 2014.  The evidence is not in equipoise, so the benefit of the doubt rule is not applicable.  Gilbert, 1 Vet.App. at 53-56.  For the period prior to May 5, 2014, the claim of entitlement to an increased rating for PTSD with mood disorder is denied.

Analysis: On or After May 5, 2014

The Veteran claims entitlement to a staged rating in excess of 70 percent for the period beginning May 5, 2014 (the date of the most recent, relevant VA examination).  The most pertinent medical evidence consists of the May 2014 VA examination.

The May 2014 VA examiner opined that the Veteran's mental health conditions caused occupational and social impairment with reduced reliability and productivity, the criteria for a 50 percent rating.  He identified the symptoms as anxiety, suspiciousness, panic attacks more than once a week, impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work or a work like setting); difficulty establishing and maintaining effective work and social relationships.  Some of these symptoms are found in the 50 percent rating criteria, the others (like impaired impulse control and difficulty adapting to stressful circumstances) are found in the 70 percent rating criteria.  Importantly, however, the examiner did not find total occupational and social impairment.  He also did not identify any symptoms that are listed among the criteria for a 100 percent rating or any symptoms similar in type or severity to those listed in the 100 percent rating criteria.  This part of the report weighs against granting the only higher, schedular rating.

The examiner appears to have opined in a different section of his report that the Veteran's mental health symptoms render him "unable to return to the workplace."  The Veteran, through his representatives, interprets this as an opinion that the Veteran "suffers from total occupational impairment."  See June 2016 Appellant's Post-Remand Brief.  The representatives go on to argue that, under Johnson v. Brown, 7 Vet.App. 95, 96 (1994), total occupational impairment warrants a 100 percent schedular rating.  Importantly, Johnson interprets a predecessor regulation (38 C.F.R. § 4.132 (1994)), rather than the applicable 38 C.F.R. § 4.130.  The earlier regulation listed three separate criteria (including total occupational impairment) and the Secretary represented to the Court in Johnson that meeting any one of the three criteria warranted a 100 percent schedular rating for a mental health disorder.  The applicable regulatory criteria for a 100 percent rating, however, require "total occupational and social impairment due to...symptoms [listed in the criteria or similar in terms of type and severity to those listed in the criteria]."  38 C.F.R. § 4.130, Schedule for Rating Mental Health Disorders.

Even accepting that the examiner's rationale indicating that the Veteran was unable to work as an opinion that the Veteran suffers from total occupational impairment, this finding alone is insufficient to warrant a 100 percent schedular rating.  First, the 100 percent rating criteria require total occupational and social impairment.  Here, the opinion only indicates total occupational impairment, but not total social impairment.  See Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007) (use of conjunctive "and" indicates all criteria must be met).   Second, the total occupational and social impairment must be due to symptoms that the Veteran does not have (e.g. gross impairment in thought processes or communication; persistent delusions or hallucinations) or equivalent symptoms.  Rather, the Veteran's identified symptoms are all found in the 50 percent and 70 percent criteria.  The Veteran's PTSD does not meet the criteria for a 100 percent schedular rating.

In addition, the Veteran's PTSD symptoms and impairments during the post-May 2014 period do not more closely approximate the criteria for a 100 percent schedular rating, rather they most closely approximate the criteria for a 70 percent schedular rating.  The Veteran's overall impairment, as expressed by the examiner, tends to mirror the 50 percent criteria.  But, the Veteran's occupational impairments as identified by the examiner more closely approximate the 70 percent criteria.  In addition, roughly half of the Veteran's symptoms are listed in the 50 percent criteria and the other half are listed in the 70 percent criteria.  Any doubt must be resolved in the Veteran's favor.  Here, the Veteran's symptoms and impairments more closely approximate the 70 percent criteria.  More to the point, the greater weight of the evidence is against finding that Veteran's symptoms and impairments exceed the 70 percent criteria and is against finding that they more closely approximate the 100 percent rating criteria.

Accordingly, the Board finds that the evidence is not in equipoise, but is against the Veteran's claim of entitlement to a rating in excess of 70 percent for the period beginning May 5, 2014.  The Veteran's claim is denied.

IV. Service Connection: GERD

The Veteran seeks service connection for GERD.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Further, where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  GERD is not included in the list of chronic diseases under 38 C.F.R. § 3.309(a).  Therefore, the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology do not apply to the GERD claim.

The Veteran has alleged that he was exposed to herbicide agents during his service in Vietnam and that the exposure to herbicide agents caused several of his current disabilities.

A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to herbicide agents (e.g. Agent Orange).  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The record establishes that the Veteran served in Vietnam during the relevant period, so he is presumed to have been exposed to herbicide agents.  See, e.g., December 2012 Rating Decision (noting service in Vietnam has been established and conceding exposure to herbicide agents).  There is no evidence that he was not, in fact, exposed, so the presumption is not rebutted.  Exposure to herbicide agents is established.

Diseases associated with exposure to certain herbicide agents (e.g. Agent Orange) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A § 1116(a)(1).  GERD is not among the diseases presumptively associated with herbicide exposure.  38 C.F.R. § 3.309(e).  While GERD is not listed as a presumptive disease under 38 C.F.R. § 3.309(e), a Veteran may nonetheless prevail on direct service connection although service connection on a presumptive basis is not available.  Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis).

With respect to direct service connection, the evidence establishes in-service disease or events (e.g. a bout of probable gastroenteritis as well as exposure to herbicide agents) and a current diagnosis of GERD.  See, e.g., September 2009 VA Examination (discussing in-service condition and diagnosing GERD).  The remaining element, then, is a nexus between the in-service event or disease and the currently diagnosed GERD.

The Board acknowledges the Veteran has submitted for consideration his belief that his GERD began during service, is related to the gastroenteritis he experienced during service, and/or was caused by in-service exposure to herbicide agents.  While the Veteran is competent to report (1) symptoms observable to a layperson (e.g. heartburn); (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, the Board need not find a lay Veteran competent to render opinions regarding etiology nor need the Board give any probative weight to bald assertions by a lay Veteran regarding the etiology of a medical condition.  Davidson, 581 F.3d at 1316; King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  The Board finds that the etiological opinions of this Veteran, who lacks relevant medical training and whose GERD was first diagnosed several decades after his active service, are not competent evidence of the etiology of the Veteran's GERD.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The only competent medical evidence regarding the etiology of the Veteran's GERD is from the September 2009 VA examination.  The examiner accurately reviewed the Veteran's medical history, including a past diagnosis of GERD and a history of reflux-type symptoms, his social history, and his September 1968 in-service complaints of stomach cramps that were diagnosed as gastroenteritis, treated, and resolved.  The examiner also noted in-service treatment for diarrhea, which was thought to be an intestinal infestation, was treated, and resolved.  The examiner opined that the Veteran's GERD is not "caused by or secondary to military service."  The examiner specifically concluded that the Veteran's GERD symptoms "are related to the aging process since he was not treated for this condition, not diagnosed with this condition until many decades after military service."  The examiner also noted that the Veteran had gained approximately 38 pounds since service which "puts him in the overweight category."  The examiner also reasoned that it is not uncommon to develop reflex symptoms as an individual gains weight.

The Board finds the VA examiner's opinion to be factually accurate, well-supported and, therefore, of significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The examiner has identified the most likely causes of the Veteran's GERD as age and significant weight gain.  There is no other competent evidence indicating that the Veteran's GERD is related to the brief bought of gastroenteritis during service.  The competent evidence is wholly against that theory of service connection.

The examiner's opinion also weighs heavily against the Veteran's claim, unsupported by any competent evidence (e.g. a physician statement, medical literature), that his GERD is related to herbicide exposure.  Because the examiner's identification of alternate causes of the Veteran's GERD and because there is no indication in the record that there may be an association between the Veteran's GERD and herbicide exposure, the evidence is wholly against that aspect of the claim as well.  The evidence of record is sufficient to decide the claim without further examination.

Accordingly, the greater weight of the evidence is against finding any etiological relationship between the Veteran's currently diagnosed GERD and any in-service event or disease.  The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  The Veteran's claim of entitlement to service connection for GERD is denied.


ORDER

Entitlement to an initial rating in excess of 50 percent prior to May 5, 2014, for service connected PTSD with mood disorder is denied.

Entitlement to an initial rating in excess of 70 percent on or after May 5, 2014, for service connected PTSD with mood disorder is denied.

Entitlement to service connection for GERD is denied.


REMAND

As noted in the Introduction, the evidence of record has raised the issue of entitlement to TDIU and the Veteran filed an explicit claim of entitlement to TDIU in July 2016.  The AOJ sent out a July 2016 notice letter and began development of the matter, but has not yet adjudicated that claim as initial development has not been completed.  Therefore, although the claim is "part and parcel" of the increased rating claim decided above, the Board finds that the Veteran is entitled to further development (e.g. obtaining employment records) and initial adjudication of the claim by the AOJ.  Consequently, the matter is remanded to permit AOJ development and initial adjudication of the claim.

Given the early stage of development, the Board makes no determination at this time as to the particular development needed.

Accordingly, the case is REMANDED for the following action:

After any needed development, adjudicate the remanded TDIU claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE	
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


